 



Exhibit 10.1
PHARMION CORPORATION
2006 EMPLOYEE STOCK PURCHASE PLAN
Adopted by the Board of Directors on April 27, 2006
Approved by the Stockholders on June 8, 2006
     1. Purpose.
          (a) The purpose of this Plan is to provide a means by which Employees
of the Company and certain designated Subsidiaries may be given an opportunity
to purchase stock of the Company.
          (b) The Company, by means of the Plan, seeks to retain the services of
its Employees, to secure and retain the services of new Employees, and to
provide incentives for such persons to exert maximum efforts for the success of
the Company.
          (c) The Company intends that the Purchase Rights granted under the
Plan be considered options issued under an Employee Stock Purchase Plan.
     2. Definitions.
     As used in the Plan and any Offering, unless otherwise specified, the
following terms have the meanings set forth below:
     (a) “Affiliate” means (i) any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, provided each
corporation in the unbroken chain (other than the Company) owns, at the time of
the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain, and (ii) any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, provided each corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. The Board shall have the authority to determine (i) the time or
times at which the ownership tests are applied, and (ii) whether “Affiliate”
includes entities other than corporations within the foregoing definition.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Code” means the Internal Revenue Code of 1986, as amended.
     (d) “Committee” means a committee of one (1) or more members of the Board
to whom authority has been delegated by the Board in accordance with
Section 3(c).

1



--------------------------------------------------------------------------------



 



     (e) “Common Stock” means the common stock of the Company.
     (f) “Company” means Pharmion Corporation, a Delaware corporation.
     (g) “Contributions” means the payroll deductions, and other additional
payments specifically provided for in the Offering, that a Participant
contributes to fund the exercise of a Purchase Right. A Participant may make
additional payments into his or her account, if specifically provided for in the
Offering, and then only if the Participant has not already had the maximum
permitted amount withheld through payroll deductions during the Offering.
     (h) “Corporate Transaction” means the occurrence of any one or more of the
following events:

  (1)   The Company is merged or consolidated with another corporation or entity
such that after such merger or consolidation the Company is not the surviving
entity or the ultimate parent of the surviving entity;     (2)   All or
substantially all of the assets of the Company or the Common Stock are acquired
by another person or entity; or     (3)   The reorganization or liquidation of
the Company.

     (i) “Director” means a member of the Board.
     (j) “Earnings” of an Employee with respect to any Offering has the meaning
defined in such Offering.
     (k) “Eligible Employee” means an Employee who meets the requirements set
forth in the Offering for eligibility to participate in the Offering, provided
that such Employee also meets the requirements for eligibility to participate
set forth in the Plan.
     (l) “Employee” means any person, including Officers and Directors, who is
employed for purposes of Section 423(b)(4) of the Code by the Company or a
Subsidiary. Neither service as a Director nor payment of a director’s fee shall
be sufficient to make an individual an Employee of the Company or a Subsidiary.
     (m) “Employee Stock Purchase Plan” means a plan that grants Purchase Rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.
     (n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (o) “Fair Market Value” means the value of a security, as determined in
good faith by the Board. If the security is listed on any established stock
exchange or traded on the Nasdaq Stock Market or the Nasdaq SmallCap Market, the
Fair Market Value of the security, unless otherwise determined by the Board,
shall be the closing sales price (rounded up where necessary

2



--------------------------------------------------------------------------------



 



to the nearest whole cent) for such security (or the closing bid, if no sales
were reported) as quoted on such exchange or market (or the exchange or market
with the greatest volume of trading in the relevant security of the Company) on
the last Trading Day prior to the date of determination, as reported in The Wall
Street Journal or such other source as the Board deems reliable.
     (p) “Initial Offering” means the first Offering under this Plan.
     (q) “Non-Employee Director” means a Director who either (i) is not a
current employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
     (r) “Offering” means the grant of Purchase Rights to purchase shares of
Common Stock under the Plan to Eligible Employees.
     (s) “Offering Date” means a date selected by the Board for an Offering to
commence.
     (t) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder
     (u) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
     (v) “Participant” means an Eligible Employee who holds an outstanding
Purchase Right granted pursuant to the Plan.
     (w) “Plan” means this Pharmion Corporation 2006 Employee Stock Purchase
Plan.
     (x) “Purchase Date” means one or more dates during an Offering established
by the Board on which Purchase Rights shall be exercised and as of which
purchases of shares of Common Stock shall be carried out in accordance with such
Offering.

3



--------------------------------------------------------------------------------



 



     (y) “Purchase Period” means a period of time specified within an Offering
beginning on the Offering Date or on the next day following a Purchase Date
within an Offering and ending on a Purchase Date. An Offering may consist of one
or more Purchase Periods.
     (z) “Purchase Right” means an option to purchase shares of Common Stock
granted pursuant to the Plan.
     (aa) “Related Corporation” means any parent corporation or subsidiary
corporation, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
     (bb) “Securities Act” means the Securities Act of 1933, as amended.
     (cc) “Subsidiary” means any subsidiary corporation of the Company, whether
now or hereafter existing, as such term is defined in Section 424(f) of the
Code.
     (dd) “Trading Day” means any day the exchange(s) or market(s) on which
shares of Common Stock are listed, whether it be any established stock exchange,
the Nasdaq Stock Market, the Nasdaq SmallCap Market or otherwise, is open for
trading.
     3. Administration.
          (a) The Plan shall be administered by the Board unless and until the
Board delegates administration to a Committee, as provided in subparagraph 3(c).
Whether or not the Board has delegated administration, the Board shall have the
final power to determine all questions of policy and expediency that may arise
in the administration of the Plan.
          (b) The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
               (i) To determine when and how Purchase Rights shall be granted
and the provisions of each offering of such Purchase Rights (which need not be
identical).
               (ii) To designate from time to time which Subsidiaries shall be
eligible to participate in the Plan.
               (iii) To construe and interpret the Plan and Purchase Rights
granted under it, and to establish, amend and revoke rules and regulations for
its administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan, in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective.
               (iv) To amend the Plan as provided in paragraph 14.
               (v) Generally, to exercise such powers and to perform such acts
as the Board deems necessary or expedient to promote the best interests of the
Company and its

4



--------------------------------------------------------------------------------



 



Subsidiaries and to carry out the intent that the Plan be treated as an Employee
Stock Purchase Plan.
          (c) The Board may delegate administration of the Plan to a Committee
of the Board composed of two (2) or more members, all of the members of which
Committee may be, in the discretion of the Board, Non-Employee Directors and/or
Outside Directors. If administration is delegated to a Committee, the Committee
shall have, in connection with the administration of the Plan, the powers
theretofore possessed by the Board, including the power to delegate to a
subcommittee of two (2) or more Outside Directors any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or such a subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan. If
administration is delegated to a Committee, references to the Board in this Plan
and in the Offering document shall thereafter be deemed to be to the Board or
the Committee, as the case may be.
          (d) Any interpretation of the Plan by the Board of any decision made
by it under the Plan shall be final and binding on all persons.
     4. Shares Subject to the Plan.
          (a) Subject to the provisions of paragraph 13 relating to adjustments
upon changes in stock, the stock that may be sold pursuant to Purchase Rights
granted under the Plan (the “Reserved Shares”), shall not exceed in the
aggregate one million (1,000,000) shares of the Common Stock. If any Purchase
Right granted under the Plan shall for any reason terminate without having been
exercised, the Common Stock not purchased under such Purchase Right shall again
become available for the Plan.
          (b) The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.
     5. Grant of Rights; Offering.
          (a) The Board or the Committee may from time to time grant or provide
for the grant of Purchase Rights under the Plan to Eligible Employees in an
Offering on an Offering Date or Offering Dates selected by the Board or the
Committee. Each Offering shall be in such form and shall contain such terms and
conditions as the Board or the Committee shall deem appropriate, which shall
comply with the requirements of Section 423(b)(5) of the Code that all Employees
granted Purchase Rights under the Plan shall have the same rights and
privileges. The terms and conditions of an Offering shall be incorporated by
reference into the Plan and treated as part of the Plan. The provisions of
separate Offerings need not be identical, but each Offering shall include
(through incorporation of the provisions of this Plan by reference in the
document comprising the Offering or otherwise) the period during which the
Offering shall be

5



--------------------------------------------------------------------------------



 



effective, which period shall not exceed twenty-seven (27) months beginning with
the Offering Date, and the substance of the provisions contained in paragraphs 6
through 9, inclusive.
          (b) If a Participant has more than one (1) Purchase Right outstanding
under the Plan, unless he or she otherwise indicates in agreements or notices
delivered hereunder, a Purchase Right with a lower exercise price (or an
earlier-granted Purchase Right if two (2) Purchase Rights have identical
exercise prices), will be exercised to the fullest possible extent before a
Purchase Right with a higher exercise price (or a later-granted Purchase Right
if two (2) Purchase Rights have identical exercise prices) will be exercised.
     6. Eligibility.
          (a) Rights may be granted only to Employees of the Company or, as the
Board or the Committee may designate as provided in subparagraph 3(b), to
Employees of any Subsidiary of the Company. Except as provided in subparagraph
6(b), an Employee of the Company or any Subsidiary shall not be eligible to be
granted Purchase Rights under the Plan unless, on the Offering Date, such
Employee has been in the employ of the Company or any Subsidiary for such
continuous period preceding such grant as the Board or the Committee may
require, but in no event shall the required period of continuous employment be
greater than two (2) years. In addition, unless otherwise determined by the
Board or the Committee and set forth in the terms of the applicable Offering, no
Employee of the Company or any Subsidiary shall be eligible to be granted
Purchase Rights under the Plan unless, on the Offering Date, such Employee’s
customary employment with the Company or such Subsidiary is for at least twenty
(20) hours per week and at least five (5) months per calendar year.
          (b) The Board or the Committee may provide that each person who,
during the course of an Offering, first becomes an Eligible Employee of the
Company or designated Subsidiary will, on a date or dates specified in the
Offering which coincides with the day on which such person becomes an Eligible
Employee or a date which occurs thereafter, receive a Purchase Right under that
Offering, which Purchase Right shall thereafter be deemed to be a part of that
Offering. Such Purchase Right shall have the same characteristics as any
Purchase Rights originally granted under that Offering, as described herein,
except that:
               (i) the date on which such Purchase Right is granted shall be the
“Offering Date” of such Purchase Right for all purposes, including determination
of the exercise price of such Purchase Right;
               (ii) the period of the Offering with respect to such Purchase
Right shall begin on its Offering Date and end coincident with the end of such
Offering; and
               (iii) the Board or the Committee may provide that if such person
first becomes an Eligible Employee during an Offering or within a specified
period of time before the end of the Offering, he or she will not receive any
Purchase Right under that Offering.

6



--------------------------------------------------------------------------------



 



          (c) No Employee shall be eligible for the grant of any Purchase Rights
under the Plan if, immediately after any such Purchase Rights are granted, such
Employee owns stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company or of any Related
Corporation. For purposes of this subparagraph 6(c), the rules of Section 424(d)
of the Code shall apply in determining the stock ownership of any Employee, and
stock which such Employee may purchase under all outstanding Purchase Rights and
options (whether vested or unvested) shall be treated as stock owned by such
Employee.
          (d) An Eligible Employee may be granted Purchase Rights under the Plan
only if such Purchase Rights, together with any other Purchase Rights granted
under Employee Stock Purchase Plans of the Company and any Related Corporations
do not permit such Employee’s Purchase Rights or any Related Corporation to
accrue at a rate which exceeds twenty five thousand dollars ($25,000) of Fair
Market Value of such stock (determined at the time such Purchase Rights are
granted) for each calendar year in which such Purchase Rights are outstanding at
any time.
          (e) Officers of the Company and any designated Subsidiary shall be
eligible to participate in Offerings under the Plan; provided, however, that the
Board may provide in an Offering that certain Employees who are highly
compensated Employees within the meaning of Section 423(b)(4)(D) of the Code
shall not be eligible to participate.
     7. Rights; Purchase Price.
          (a) On each Offering Date, each Eligible Employee, pursuant to an
Offering made under the Plan, shall be granted a Purchase Right to purchase up
to the number of shares of Common Stock of the Company purchasable with a
percentage designated by the Board or the Committee not exceeding twenty percent
(20%) of such Employee’s Earnings during the period which begins on the Offering
Date (or such later date as the Board or the Committee determines for a
particular Offering) and ends on the date stated in the Offering, which date
shall be no later than the end of the Offering. The Board or the Committee shall
establish one (1) or more Purchase Dates during an Offering on which Purchase
Rights granted under the Plan shall be exercised and purchases of Common Stock
carried out in accordance with such Offering.
          (b) In connection with each Offering made under the Plan, the Board or
the Committee may specify a maximum number of shares that may be purchased by
any Participant as well as a maximum aggregate number of shares that may be
purchased by all Participants pursuant to such Offering. In addition, in
connection with each Offering that contains more than one (1) Purchase Date, the
Board or the Committee may specify a maximum aggregate number of shares which
may be purchased by all Participants on any given Purchase Date under the
Offering. If the aggregate purchase of shares upon exercise of Purchase Rights
granted under the Offering would exceed any such maximum aggregate number, the
Board or the Committee shall make a pro rata allocation of the shares available
in as nearly a uniform manner as shall be practicable and as it shall deem to be
equitable.

7



--------------------------------------------------------------------------------



 



          (c) The per share purchase price of stock acquired pursuant to
Purchase Rights granted under the Plan shall be not less than the lesser of:
               (i) an amount equal to eighty-five percent (85%) of the Fair
Market Value of a share of Common Stock on the Offering Date; or
               (ii) an amount equal to eighty-five percent (85%) of the Fair
Market Value of a share of Common Stock on the Purchase Date.
     8. Participation; Withdrawal; Termination.
          (a) A Participant may elect to authorize payroll deductions pursuant
to an Offering under the Plan by completing and delivering to the Company,
within the time specified in the Offering, an enrollment form (in such form as
the Company may provide). Each such enrollment form shall authorize an amount of
Contributions expressed as a percentage of the submitting Participant’s Earnings
during the Offering (not to exceed any maximum percentage or amount specified by
the Board). Each Participant’s Contributions shall be credited to a bookkeeping
account for such Participant under the Plan and shall be deposited with the
general funds of the Company except where applicable law requires that
Contributions be deposited with a third party. To the extent provided in the
Offering, a Participant may begin such Contributions after the beginning of the
Offering. To the extent provided in the Offering, a Participant may thereafter
reduce (including to zero) or increase his or her Contributions. To the extent
specifically provided in the Offering, in addition to making Contributions by
payroll deductions, a Participant may make Contributions through the payment by
cash or check prior to a specified Purchase Date of the Offering.
          (b) During an Offering, a Participant may cease making Contributions
and withdraw from the Offering by delivering to the Company a notice of
withdrawal in such form as the Company may provide. Such withdrawal may be
elected at any time prior to the end of the Offering, except as provided
otherwise in the Offering. As soon as practicable after withdrawal from an
Offering by a Participant, the Company shall distribute to such Participant all
of his or her accumulated Contributions (reduced to the extent, if any, such
deductions have been used to acquire shares of Common Stock for the Participant)
under the Offering, and such Participant’s Purchase Rights in that Offering
shall thereupon terminate. A Participant’s withdrawal from an Offering shall
have no effect upon such Participant’s eligibility to participate in any other
Offerings under the Plan, but such Participant shall be required to deliver a
new enrollment form in order to participate in subsequent Offerings.
          (c) Rights granted pursuant to any Offering under the Plan shall
terminate immediately upon a Participant ceasing to be an Employee for any
reason or for no reason (subject to any post-employment participation period
required by law) or other lack of eligibility. The Company shall distribute to
such terminated or otherwise ineligible Employee all of his or her accumulated
Contributions (reduced to the extent, if any, such deductions have been used to
acquire shares of Common Stock for the terminated or otherwise ineligible
Employee) under the Offering.

8



--------------------------------------------------------------------------------



 



          (d) Rights shall not be transferable by a Participant otherwise than
by will or the laws of descent and distribution, or by a beneficiary designation
as provided in Section 15 and, during a Participant’s lifetime, shall be
exercisable only by such Participant.
          (e) Unless otherwise specified in an Offering, the Company shall have
no obligation to pay interest on Contributions.
     9. Exercise.
          (a) On each Purchase Date specified therefor in the relevant Offering,
each Participant’s accumulated payroll deductions and other additional payments
specifically provided for in the Offering (without any increase for interest)
will be applied to the purchase of whole shares of stock of the Company, up to
the maximum number of shares permitted pursuant to the terms of the Plan and the
applicable Offering, at the purchase price specified in the Offering. No
fractional shares shall be issued upon the exercise of Purchase Rights granted
under the Plan. The amount, if any, of accumulated payroll deductions remaining
in each Participant’s account after the purchase of shares which is less than
the amount required to purchase one share of Common Stock on the final Purchase
Date of an Offering shall be held in each such Participant’s account for the
purchase of shares under the next Offering under the Plan, unless such
Participant withdraws from such next Offering, as provided in subparagraph 8(b),
or is no longer eligible to be granted Purchase Rights under the Plan, as
provided in paragraph 6, in which case such amount shall be distributed to the
Participant after such final Purchase Date, without interest. The amount, if
any, of accumulated payroll deductions remaining in any Participant’s account
after the purchase of shares which is equal to the amount required to purchase
one or more whole shares of Common Stock on the final Purchase Date of an
Offering shall be distributed in full to the Participant after such Purchase
Date, without interest.
          (b) No Purchase Rights granted under the Plan may be exercised to any
extent unless the shares to be issued upon such exercise under the Plan
(including Purchase Rights granted thereunder) are covered by an effective
registration statement pursuant to the Securities Act and the Plan is in
material compliance with all applicable state, foreign and other securities and
other laws applicable to the Plan. If on a Purchase Date in any Offering
hereunder the Plan is not so registered or in such compliance, no Purchase
Rights granted under the Plan or any Offering shall be exercised on such
Purchase Date, and the Purchase Date shall be delayed until the Plan is subject
to such an effective registration statement and such compliance, except that the
Purchase Date shall not be delayed more than twelve (12) months and the Purchase
Date shall in no event be more than twenty-seven (27) months from the Offering
Date. If on the Purchase Date of any Offering hereunder, as delayed to the
maximum extent permissible, the Plan is not registered and in such compliance,
no Purchase Rights granted under the Plan or any Offering shall be exercised and
all payroll deductions accumulated during the Offering (reduced to the extent,
if any, such deductions have been used to acquire stock) shall be distributed to
the participants, without interest.

9



--------------------------------------------------------------------------------



 



     10. Covenants of the Company.
          (a) During the terms of the Purchase Rights granted under the Plan,
the Company shall keep available at all times the number of shares of Common
Stock required to satisfy such Purchase Rights, provided that the Company shall
not be obligated to keep available shares in excess of the limits set forth or
described in paragraphs 4 and 7 of the Plan and any corresponding or additional
limits set forth in an Offering.
          (b) The Company shall seek to obtain from each federal, state, foreign
or other regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to issue and sell shares of stock upon exercise of
the Purchase Rights granted under the Plan. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems necessary for the lawful issuance
and sale of stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell stock upon exercise of such Purchase
Rights unless and until such authority is obtained.
     11. Use of Proceeds from Stock.
     Proceeds from the sale of stock pursuant to Purchase Rights granted under
the Plan shall constitute general funds of the Company.
     12. Rights as a Stockholder.
     A Participant shall not be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares subject to Purchase Rights
granted under the Plan unless and until the participant’s shareholdings acquired
upon exercise of Purchase Rights under the Plan are recorded in the books of the
Company (or its transfer agent).
     13. Adjustments upon Changes in Stock; Corporate Transactions.
          (a) If any change is made in the stock subject to the Plan, or subject
to any Purchase Rights granted under the Plan (through merger, consolidation,
reorganization, recapitalization, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan and outstanding Purchase
Rights will be appropriately adjusted in the class(es) and maximum number of
shares subject to the Plan and the class(es) and number of shares and price per
share of stock subject to outstanding Purchase Rights. Such adjustments shall be
made by the Board or the Committee, the determination of which shall be final,
binding and conclusive. (The conversion of any convertible securities of the
Company shall not be treated as a “transaction not involving the receipt of
consideration by the Company.”)
          (b) In the event of a Corporate Transaction, then: (i) any surviving
or acquiring corporation may continue or assume Purchase Rights outstanding
under the Plan or

10



--------------------------------------------------------------------------------



 



may substitute similar rights (including a right to acquire the same
consideration paid to stockholders in the Corporate Transaction) for those
outstanding under the Plan, or (ii) if any surviving or acquiring corporation
does not continue or assume such Purchase Rights or does not substitute similar
rights for Purchase Rights outstanding under the Plan, then, the Participants’
accumulated Contributions shall be used to purchase shares of Common Stock
within five (5) business days prior to the Corporate Transaction under the
ongoing Offering, and the Participants’ Purchase Rights under the ongoing
Offering shall terminate immediately after such purchase.
     14. Amendment of the Plan or Offerings.
          (a) The Board at any time, and from time to time, may amend the Plan
or the terms of one or more Offerings. However, except as provided in paragraph
13 relating to adjustments upon changes in stock, no amendment shall be
effective unless approved by the stockholders of the Company within the time and
to the extent stockholder approval is necessary for the Plan to satisfy the
requirements of Section 423 of the Code or other applicable laws or regulations.
It is expressly contemplated that the Board may amend the Plan or an Offering in
any respect the Board deems necessary or advisable to provide Eligible Employees
with the maximum benefits provided or to be provided under the provisions of the
Code and the regulations promulgated thereunder relating to Employee Stock
Purchase Plans and/or to bring the Plan and/or Purchase Rights granted under an
Offering into compliance therewith.
          (b) The Board may, in its sole discretion, submit any amendment to the
Plan or an Offering for stockholder approval.
          (c) Purchase Rights and obligations under any Purchase Rights granted
before amendment of the Plan or Offering shall not be impaired by any amendment
of the Plan, except with the consent of the person to whom such Purchase Rights
were granted, or except as necessary to comply with any laws or governmental
regulations, or except as necessary to ensure that the Plan and/or Purchase
Rights granted under an Offering comply with the requirements of Section 423 of
the Code.
     15. Designation of Beneficiary.
          (a) A Participant may file a written designation of a beneficiary who
is to receive any shares and cash, if applicable, from the Participant’s account
under the Plan in the event of such Participant’s death subsequent to the end of
an Offering but prior to delivery to the participant of such shares and cash. In
addition, a Participant may file a written designation of a beneficiary who is
to receive any cash from the Participant’s account under the Plan in the event
of such Participant’s death during an Offering.
          (b) Such designation of beneficiary may be changed by the Participant
at any time by written notice in the form prescribed by the Company. In the
event of the death of a Participant and in the absence of a beneficiary validly
designated under the Plan who is living (or if an entity, is otherwise in
existence) at the time of such Participant’s death, the Company shall

11



--------------------------------------------------------------------------------



 



deliver such shares and/or cash to the executor or administrator of the estate
of the Participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its sole discretion, may
deliver such shares and/or cash to the spouse or to any one (1) or more
dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
determine.
     16. Termination or Suspension of the Plan.
          (a) The Board in its discretion, may suspend or terminate the Plan at
any time. Unless sooner terminated, the Plan shall terminate on the day before
the tenth (10th) anniversary of the date the Plan is adopted by the Board. The
Plan shall automatically terminate if all the shares subject to the Plan
pursuant to subparagraph 4(a) are issued. No Purchase Rights may be granted
under the Plan while the Plan is suspended or after it is terminated.
          (b) Rights and obligations under any Purchase Rights granted while the
Plan is in effect shall not be impaired by suspension or termination of the
Plan, except as expressly provided in the Plan or with the consent of the person
to whom such Purchase Rights were granted, or except as necessary to comply with
any laws or governmental regulation, or except as necessary to ensure that the
Plan and/or Purchase Rights granted under an Offering comply with the
requirements of Section 423 of the Code.
     17. Effective Date of Plan.
     The Plan shall become effective on August 1, 2006 (the “Effective Date”),
but no Purchase Rights granted under the Plan shall be exercised unless and
until the Plan had been approved by the stockholders of the Company, which may
occur prior to the Effective Date.
     18. Miscellaneous Provisions.
          (a) All questions concerning the construction, validity and
interpretation of this Plan shall be governed by the law of the State of
Delaware, without regard to such state’s conflict of laws rules.
          (b) The Plan and Offering do not constitute an employment contract.
Nothing in the Plan or in the Offering shall in any way alter the at will nature
of a Participant’s employment or be deemed to create in any way whatsoever any
obligation on the part of any Participant to continue in the employ of the
Company or a Related Corporation, or on the part of the Company or a Related
Corporation to continue the employment of a Participant.

12